Alexander, J.
(dissenting) — I respectfully dissent from the majority opinion. I do so because, in my judgment, the trial court erred in denying Nicole Carter’s motion to suppress the cocaine seized by the Seattle police officers. The majority’s conclusion that the trial court did not err in denying Carter’s motion was based on its determination that the trial court correctly held that the warrantless search of the motel room was justified by exigent circumstances.
Despite the significance of the determination that exigent circumstances justified the warrantless search and seizure, that issue received scant attention in the majority opinion. The bulk of the opinion is devoted to an analysis of an issue that the trial court did not confront, but which was pivotal to the Court of Appeals decision — whether Carter had standing to challenge the warrantless search. The majority, noting our decision in State v. Simpson, 95 Wn.2d 170, 622 P.2d 1199 (1980), eventually concludes, albeit somewhat grudgingly, that under our state’s consti*852tution, article I, section 7, Carter had automatic standing to challenge the search and seizure, and that the Court of Appeals erred in upholding the trial court’s denial of the suppression motion on the basis that she was without standing. That conclusion, with which I agree, is then followed by the succinct holding that exigent circumstances justified a warrantless search of the motel room.
The latter conclusion is simply not supportable. Indeed, the majority engages in no discussion or analysis of the so-called exigent circumstances that ostensibly justified the warrantless entry into the motel room. It simply says that this was a finding of the trial court "with which we agree.” Majority at 849. It also indicates that the Petitioner did not challenge that finding. Nothing could be further from the truth. In her brief to the Court of Appeals, Carter assigned error to the trial court’s determination that exigent circumstances justified the warrantless search, and she devoted a substantial portion of her brief to a discussion of that issue. While it is true that Carter did not feature that issue in her petition to this court for review of the Court of Appeals decision affirming her conviction, that is totally understandable in light of the fact that the Court of Appeals did not base its decision on that issue. Rather, as we have observed, that court affirmed the trial court on the basis that Carter lacked standing to challenge the search.
A warrantless search may, of course, be justified if exigent circumstances are present. State v. Counts, 99 Wn.2d 54, 60, 62, 659 P.2d 1087 (1983). In Counts, we identified five circumstances which could be determined to be exigent: "(1) hot pursuit; (2) fleeing suspect; (3) danger to arresting officer or to the public; (4) mobility of the vehicle; and (5) mobility or destruction of the evidence.” Counts, 99 Wn.2d at 60 (citations omitted). None of these circumstances is present here. The police officers who forcibly entered the motel room were not pursuing a fleeing suspect into that room. Nor was there any showing that there were sounds emanating from the room, which would *853indicate that someone was attempting to flee or destroy evidence. Finally, no officer was endangered by any activity that preceded their entry into the motel room. The most that can be said is that when the four police officers approached the motel room, a woman who had come out into the hallway saw them, slammed the door, and tried to run away from the room. These circumstances cannot be considered exigent and do not justify entry into the room without a warrant.
I would, therefore, reverse the trial court and the Court of Appeals, and would remand for entry of an order suppressing the cocaine and for retrial.
Johnson and Madsen, JJ., and Utter, J. Pro Tern., concur with Alexander, J.